Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities: the claim recites, “… for determining and/or the size of the data blocks”. This appears grammatically incorrect, the claim is currently interpreted without the “and/or” portion. Appropriate correction is required.

Claim 10 objected to because of the following informalities:  the claim includes a reference sign to the drawings, “109”, which does not particularly facilitate quicker understanding of the claim, and thus it should not be made.  Appropriate correction is required.

Allowable Subject Matter
Claim 2 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the grammar based objection is overcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 7-9, 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Barnich et al. (US 20190166386 A1, hereinafter ‘Barnich’  (cited in the IDS filed 06/28/2021), in view of Krug (US 20150172559 A1).

Regarding claim 1, Barnich discloses a method for operating a distributed video production system (par. [0033]), the method comprising: 
receiving input video streams from video sources (par. [0114], 1103 of fig. 11: The server nodes receive video data as input 1103); 
assigning a timestamp to each video frame of every input video stream (par. [0098], [0100]: the video production server assigns a time stamp to each packet or “grain”); 
defining a workflow comprising a concatenation of core broadcast functions for processing video streams (par. [0020], [0089], fig. 5C: A concatenation of elementary services provides a functionality involving processing of video and/or audio signals needed for producing a broadcast program); 
mapping each core broadcast function on a processing element within the video production system (para. [0105], figs. 8A-8C: Elementary services 801-803 and threads 805 are mapped on a given hardware platform 806); 
determining a size of data blocks for transmission of video streams within the video production system to the processing elements associated with the workflow, wherein the data blocks contain video data (par, [0098]: The individual packets or grains are identified by the time stamp and time duration. Note, therefore the system ‘determines’ the size of the data block according to the broadest reasonable interpretation of the limitation); 
transferring the input video streams in blocks of data to processing elements within the distributed video production system (par. [0113]-[0114], fig. 11: The server nodes 1101A to 1101F are linked among each other via an internal network 1102 to form a server cluster performing processing tasks in a broadcast production); 
synchronizing the processing elements to ensure that a data block is available for a receiving processing element when it is needed to perform synchronized processing between input video streams and at least one output video stream, wherein each processing element performs a core broadcast function (par. [0098]: The synchronicity between different devices in a broadcast studio, that is critical in broadcast applications, is obtained by assigning time stamps to the grains … The individual packets or grains are identified by the time stamp and time duration. The ingest module itself is synchronized with the acquisition devices; par. [0101]-[0102]: The output module of the video production server is synchronized again with downstream processing devices … The synchronicity of the output frames of the streams 704, 705 is guaranteed by the  clock of an output module requesting the corresponding grains … The PTP protocol is used to ensure synchronization of the hardware modules over IP networks).
Although Barnich teaches synchronization of the hardware modules over IP networks (par. [0102]), Barnich fails to explicitly disclose determining processing times of data blocks in each processing element associated with the workflow and transfer times of data blocks between processing elements when executing the workflow.
However, in analogous art, Krug discloses determining processing times of data blocks in each processing element associated with the workflow and transfer times of data blocks between processing elements when executing the workflow (par. [0063]: the transmission of a video signal between processing units 403 and 405 also takes some additional transmission time because all signals are transmitted via the same logical data link 410 (FIG. 4). In addition to that, the execution of a command requires 20 ms to 40 ms processing time. E.g. if the result of processing unit 403 is needed as an input for processing unit 405 then the processing time for executing command signal B has to be taken into account as well. In general, the processing time of command signals has to be considered for obtaining proper synchronization between the processing units … the setting of the delay stage CMD DEL of video/audio processor 405 compensates for video and command signal latencies and for latencies introduced by processing times).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Barnich in view of the above synchronization process of Krug in order to avoid producing inconsistent video and/or audio frames (Krug, par. [0008], [0068]).

Regarding claim 4, Barnich in view of Krug discloses the method according to claim 1, and Krug further teaches wherein the method further comprises: storing the determined processing times and transfer times in a memory (par. [0063]: The command scheduler 501 controls a delay to account for the processing time and the transmission time. Therefore, it is implicit, or at least obvious, that the processing time value and the transmission values are stored, at least temporarily, e.g. in a working memory, in order to calculate the delay).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Barnich in view of the above synchronization process of Krug in order to avoid producing inconsistent video and/or audio frames (Krug, par. [0008], [0068]).

Regarding claim 7, Barnich discloses a distributed video production system (par. [0033]) comprising: 
at least one video production server hosting a plurality of processing elements, wherein each processing element is configurable to execute a core broadcast function (par. [0113]-[0114], fig. 11: The server nodes 1101A to 1101F are linked among each other via an internal network 1102 to form a server cluster performing processing tasks in a broadcast production; par. [0117]: in an alternative approach each server node in the cluster executes all elementary services of a complete pipeline but only a fraction of all video signals); 
an input device for receiving input video streams (par. [0114], 1103 of fig. 11: The server nodes receive video data as input 1103), wherein the input device comprises an ingest module for assigning time stamps to each incoming data frame of the input video streams (par. [0098], [0100]: the video production server assigns a time stamp to each packet or “grain”); 
a user interface enabling a user to compose a workflow comprising a concatenation of core broadcast functions, wherein each core broadcast function is mapped on one processing element (par. [0028]: each software module of the video production server has defined data interfaces (API) … enabling a user defined sequence of elementary services; para. [0105], figs. 8A-8C: Elementary services 801-803 and threads 805 are mapped on a given hardware platform 806); 
a workflow orchestrator determining a size of data blocks for transmission of video streams within the video production system to the processing elements associated with the workflow, wherein the data blocks contain video data (par. [0087]: The APIs further include a unitary format for control data for controlling the elementary services and the video production server as a whole. These APIs are fundamental because they enable together with the pipeline mechanism the flexibility of the video production server; par, [0098]: The individual packets or grains are identified by the time stamp and time duration. Note, therefore the system ‘determines’ the size of the data block according to the broadest reasonable interpretation of the limitation; also par. [0020]-[0022]: Software modules are mapped on the hardware of the video production server); wherein 
the run time orchestrator synchronizes the processing elements to ensure that a data block is available for a receiving processing element when it is needed to perform synchronized processing between input video streams and at least one output video stream, wherein each processing element performs a core broadcast function (par. [0087]: The APIs further include a unitary format for control data for controlling the elementary services and the video production server as a whole. These APIs are fundamental because they enable together with the pipeline mechanism the flexibility of the video production server; par. [0098]: The synchronicity between different devices in a broadcast studio, that is critical in broadcast applications, is obtained by assigning time stamps to the grains … The individual packets or grains are identified by the time stamp and time duration. The ingest module itself is synchronized with the acquisition devices; par. [0101]-[0102]: The output module of the video production server is synchronized again with downstream processing devices … The synchronicity of the output frames of the streams 704, 705 is guaranteed by the  clock of an output module requesting the corresponding grains … The PTP protocol is used to ensure synchronization of the hardware modules over IP networks; also par. [0020]-[0022]: Software modules are mapped on the hardware of the video production server)).
Although Barnich teaches synchronization of the hardware modules over IP networks (par. [0102]), Barnich fails to explicitly disclose a run-time orchestrator for determining processing times of data blocks in each processing element associated with the workflow and transfer times of data blocks between processing elements when executing the workflow.
However, in analogous art, Krug discloses a run-time orchestrator for determining processing times of data blocks in each processing element associated with the workflow and transfer times of data blocks between processing elements when executing the workflow (par. [0063]: the transmission of a video signal between processing units 403 and 405 also takes some additional transmission time because all signals are transmitted via the same logical data link 410 (FIG. 4). In addition to that, the execution of a command requires 20 ms to 40 ms processing time. E.g. if the result of processing unit 403 is needed as an input for processing unit 405 then the processing time for executing command signal B has to be taken into account as well. In general, the processing time of command signals has to be considered for obtaining proper synchronization between the processing units … the setting of the delay stage CMD DEL of video/audio processor 405 compensates for video and command signal latencies and for latencies introduced by processing times; also par. [0049]: building the hardware platform on standardized IT technology components such as servers, graphical processing units (GPU) and high-speed data links.).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Barnich in view of the above synchronization process of Krug in order to avoid producing inconsistent video and/or audio frames (Krug, par. [0008], [0068]).

Regarding claim 8, Barnich in view of Krug discloses the distributed video production system according to claim 7, and Barnich further teaches an asset management device enabling access to stored video streams (par. [0031]: the video production server includes a storage enabling direct access to any grain after the grain has been stored).

Regarding claim 9, the system is rejected along the same rationale as the method of claim 4.

Regarding claim 11, Barnich in view of Krug discloses the distributed video production system according to claim 7, and Barnich further teaches wherein the processing elements are provided with a unified interface (par. [0113]: The server nodes 1101A to 1101F are linked among each other via an internal network 1102 to form a server cluster performing processing tasks in a broadcast production. Since the elementary services are abstracted from the underlying hardware it is of no importance for the user if the processing for broadcast production is performed by an individual server node or by a server cluster comprising a plurality of servers nodes).

Regarding claim 13, Barnich in view of Krug discloses the distributed video production system according to claim 7, and Barnich further discloses wherein the run-time and/or workflow orchestrator are hosted on one or several video production servers in the distributed video production system (Barnich discloses software modules, par. [0020], [0087], in a distributed architecture, par. [0072], for implementing the run-time and/or workflow orchestrator as discussed regarding claim 7).

Claims 3, 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Barnich in view of Krug, further in view of Alon et al. (US 20200272568 A1), hereinafter ‘Alon’

Regarding claim 3, Barnich modified by Krug discloses the method according to claim 1, but fails to explicitly disclose wherein the method further comprises: 
adapting the size of the data blocks includes limiting occupation of transfer resources by ongoing transfers of other video streams.
However, in analogous art, Alon discloses adapting the size of the data blocks includes limiting occupation of transfer resources by ongoing transfers of other video streams (par. [0020]: distributed computing system executing video production services could provide users with the ability to interact with various portions of video files that are stored as objects in remote object storage services; par. [0023]: the single block size inefficiently consumes resources of the computer system, either through use of excessive overhead when the block size is too small, or slowing data access of small chunks of data when the block size is too large. By contrast, the FS management application adaptively adjusts the block size of chunks that are to be retrieved from a remote object storage service such that a given portion of an object is retrieved quickly and efficiently).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Barnich in view of the above block size adjustment of Alon in order to avoid inefficiently consuming resources of the computer system (Alon, par. [0023]).

Regarding claim 5, Barnich modified by Krug discloses the method according to claim 1, but fails to explicitly disclose wherein the method further comprises: assembling several small data blocks into a bigger hierarchical data block.
However, in analogous art, Alon discloses wherein the method further comprises: 
assembling several small data blocks into a bigger hierarchical data block (par. [0020]: distributed computing system executing video production services could provide users with the ability to interact with various portions of video files that are stored as objects in remote object storage services; par. [0023]: the single block size inefficiently consumes resources of the computer system, either through use of excessive overhead when the block size is too small, or slowing data access of small chunks of data when the block size is too large. By contrast, the FS management application adaptively adjusts the block size of chunks that are to be retrieved from a remote object storage service such that a given portion of an object is retrieved quickly and efficiently. Note, therefore, with no specific limit on block size, it is obvious that increasing a block size may require assembling several smaller data blocks into a ‘hierarchical’ larger block in order to avoid the computational inefficiency associated with the static block size).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Barnich in view of the above block size adjustment of Alon in order to avoid inefficiently consuming resources of the computer system (Alon, par. [0023]).

Regarding claim 6, Barnich in view of Krug and Alon discloses the method according to claim 5, and Alon further teaches wherein the method further comprises: processing the small data blocks of a hierarchical data block individually (par. [0020]: distributed computing system executing video production services could provide users with the ability to interact with various portions of video files that are stored as objects in remote object storage services; par. [0023]: the single block size inefficiently consumes resources of the computer system, either through use of excessive overhead when the block size is too small, or slowing data access of small chunks of data when the block size is too large. By contrast, the FS management application adaptively adjusts the block size of chunks that are to be retrieved from a remote object storage service such that a given portion of an object is retrieved quickly and efficiently. Note, therefore, with no specific limit on block size, it is obvious that decreasing a block size may require processing smaller blocks individual that are subsets of a ‘hierarchical’ larger block in order to avoid the computational inefficiency associated with the static block size).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Barnich in view of the above block size adjustment of Alon in order to avoid inefficiently consuming resources of the computer system (Alon, par. [0023]).

Claims 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Barnich in view of Krug, further in view of Fletcher (US 20200393961 A1).

Regarding claim 10, Barnich in view of Krug discloses the distributed video production system according to claim 7, but fails to explicitly disclose a plurality user interfaces for a plurality of users.
However, in analogous art of video production, Fletcher discloses a plurality user interfaces for a plurality of users (par. [0049], [0052], fig. 3: The user interface allows users to interact with the cluster manager to reconfigure and adjust their video signal processing platform configuration at will. The system may be a system of broadcast software applications distributed across a cluster of network processing nodes to form a video signal processing flow, e.g., for broadcast production … The system provides access to one or more users via terminals 308).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Barnich in view of the plural user interfaces of Fletcher to provide a particular manner of summarizing and presenting information regarding dynamic provisioning and deployment of media processing resources, in a manner that is easy and intuitive and analogizes well to conventional physical media processing deployment (Fletcher, par. [0009]).

Regarding claim 12, Barnich in view of Krug discloses the distributed video production system according to claim 7, but fails to explicitly disclose wherein the user interface is a graphical user interface.
However, in analogous art of video production, Fletcher discloses wherein the user interface is a graphical user interface (par. [0049]: a user interface may be coupled to a cluster manager 312, 312′ via a communications path and may give users a graphical overview of their system's current configuration provided by the cluster manager).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Barnich in view of the user interface of Fletcher to visually present the allocation to a user in a easily understood manner (Fletcher, par. [0037]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN R SMITH/Examiner, Art Unit 2484    

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484